Citation Nr: 0117619	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  00-14 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for otitis media.

2.  Entitlement to a compensable disability evaluation for 
bilateral hearing loss.

3.  Entitlement to a compensable disability evaluation for 
paralysis of corda tympani.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from January 1951 to September 
1952 and from January 1953 to December 1956.  These matters 
come before the Board of Veterans' Appeals (BVA or Board) on 
appeal from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center in 
Fargo, North Dakota, in which the RO continued a 10 percent 
disability evaluation for otitis media and continued 
noncompensable disability evaluations for bilateral hearing 
loss and paralysis of corda tympani.   

Initially, the Board notes that the evidence of record, 
including medical evidence as well as statements from the 
veteran, may have raised an informal claim of entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  As this matter 
has not been prepared for appellate review and is not 
currently pending before the Board, it is referred to the RO 
for the appropriate action.


FINDINGS OF FACT

1.  The record contains all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's otitis media is productive of suppuration.  

3.  The veteran has Level I hearing acuity in his right ear 
and Level II hearing acuity in his left ear.

4.  The veteran's service-connected paralysis of chorda 
tympani is currently manifested by subjective complaints of 
some partial loss of sensation of his tongue, cheek, face and 
lower lip on the right, numbness and pain on the outside of 
his tongue, drooping of the lip and eye and twitching of the 
cheek, without objective evidence of incomplete or moderate 
paralysis.   


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for otitis media have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991), as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 4.1-4.14, 4.87 Diagnostic Code 6200 (1998), 
Diagnostic Code 6200 (2000).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991), as amended by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.1-
4.14, 4.85, 4.86 Diagnostic Code 6100 (2000).

3.  The criteria for a compensable disability evaluation for 
service-connected paralysis of corda tympani have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991), as amended by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 4.1-4.14, 4.124, 4.124a, 
Diagnostic Code 8207 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to a disability 
evaluation in excess of 10 percent for otitis media and to 
compensable disability evaluations for bilateral hearing loss 
and paralysis of the corda tympani.  During the pendency of 
the veteran's appeal, there was a major change in the law 
which eliminates the need for a claimant to submit well-
grounded claims and amplifies the VA's duty to assist a 
claimant in the development of his claims.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. §§ 5100-
5107, 5126).  This legislation now requires the Board to 
proceed directly with an adjudication of the merits of a 
claim (provided the Board finds that the VA has fulfilled its 
duty to assist) without determining whether the claim is well 
grounded.  

In this case, the Board's decision to proceed does not 
prejudice the veteran in the disposition of his claims for 
entitlement to increased and compensable disability 
evaluations.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  In an August 1999 Statement of the Case (SOC) the RO 
notified the veteran of all regulations pertinent to his 
claims and explained why his claims for increased and 
compensable disability evaluations were denied under relevant 
criteria.  The veteran was also afforded VA examinations in 
December 1998 and July 1999.  Further, the veteran gave 
testimony with regard to his claims during a personal hearing 
at the RO in December 1999.  Accordingly, the Board is 
satisfied that the veteran was ensured due process of law as 
a result of the actions taken by the RO. 

The question then becomes whether, under the new legislation, 
VA has fulfilled its duty to assist the veteran in developing 
his claims.  This legislation provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits, but is not 
required to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  In view of the evidence of record, including the 
examinations, which have been conducted, the Board finds that 
no further assistance is necessary for an equitable 
adjudication of the veteran's claims.  Therefore, the Board 
will proceed with adjudication of the veteran's appeal.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000).  In every instance, 
where the Rating Schedule does not provide for a 0 percent 
(noncompensable) disability rating for a diagnostic code, 
such a rating shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (2000).

Evidence

In June 1999, the RO continued a 10 percent disability 
evaluation for otitis media and continued noncompensable 
disability evaluations for bilateral hearing loss and 
paralysis of corda tympani based upon the review of a 
memorandum from the Department of Health Education and 
Welfare dated in January 1980, VA treatment records dated in 
January 1982, a treatment record from Minot Airforce Base 
dated in July 1998, a treatment record from the Dakota 
Hearing Aid Center dated in August 1998, an August 1998 VA 
audiogram, an August 1998 VA Mental Health report and a 
December 1998 VA examination report.  

The January 1982 VA hospitalization report reflects that the 
veteran was admitted for treatment for chronic otitis media.  
The veteran reported progressive problems with drainage worse 
in his right ear and with a worsening of hearing.  The 
veteran also indicated that since undergoing exploratory 
tympanotomy in August 1978, he had experienced somewhat less 
drainage in the right ear but hearing loss had progressively 
worsened.  It was indicated that the veteran had transient 
right facial weakness in 1962 and during the August 1978 
exploratory tympanotomy, facial nerve was found to be 
dehiscent and the chorda tympani was encased in fibrosis and 
was removed.  The veteran indicated that he had some partial 
loss of sensation on the right side of his tongue, cheek, 
face and lower lip on the right.  The veteran reported 
problems with balance and equilibrium and nausea and loss of 
balance with pain when wearing a hat.  Physical examination 
revealed old perforations with the temporomandibular joints 
bilaterally and evidence of chronic drainage.  Neurologic 
examination revealed decreased hearing bilaterally.  
Diagnosis on discharge was chronic otitis media with hearing 
loss and dizziness, foul smelling drainage most probably 
associated with labyrinthitis and vestibular dysfunction.  
The physician stated that the veteran's employability was 
severely limited by his hearing loss and associated 
disabilities.  It was noted that the veteran had difficulty 
at work with concentration and balance.  The veteran was also 
shown to have severe impairment of emotional function and 
disturbance of life.  The treatment record indicates that the 
veteran declined treatment at the Minneapolis VA medical 
facility for personal reasons.  

In January 1984, the veteran was afforded a VA examination.  
At that time, he reported drainage from the right ear with 
occasional drainage from the left ear.  He stated that the 
drainage was thick, greenish yellow and foul smelling.  He 
described difficulty with his equilibrium and feeling light 
headed.  He stated that his hearing loss had not worsened 
since his last evaluation.  Examination of the right ear 
revealed brownish yellow, foul smelling mucopus in the right 
ear, alteration in the tympanic annulus and an area filled 
with bright red granulations covered with mucopurulent 
material.  A perforation of the tympanic membrane was not 
visible but the examiner stated that a perforation was no 
doubt present.  Audiogram revealed mixed, mild deafness in 
the right ear and normal hearing in the left ear.  The 
veteran was also diagnosed with otitis media, chronic, 
purulent, on the right.  It was noted that it was likely that 
there was intratympanic fluid in the left ear.  The examiner 
also opined that the veteran's complaints with regard to 
imbalance were not characteristic of those due to ear 
problems and could be evidence of a central nervous system 
disease. 

In August 1998 the veteran was afforded an audiological 
evaluation by the Dakota Hearing Aid Service.  The veteran 
reported last undergoing an evaluation at a VA medical center 
in approximately 1983.  Testing revealed mild to severe mixed 
hearing loss in the left ear and moderate to profound mixed 
hearing loss in the right ear.  Physical examination revealed 
clear ear canals, scarring on both tympanic membranes and 
possible perforation on the left.  The veteran was also 
treated at a VA medical center in August 1998 for complaints 
of drainage from and bleeding of the left ear associated with 
pain.  Examination revealed evidence of purulent discharge 
but no evidence of bleeding.  The veteran was provided with 
eardrops and diagnosed with otitis externis on the left.  He 
returned for follow-up and advised the examiner that he had 
not used the eardrops and he refused further examination of 
his ears.

In November 1998 the veteran was afforded another VA 
examination for assessment of a psychiatric disorder.  
Notations in the report indicate that the veteran reported 
that he stopped working in 1982 secondary to his inability to 
stand or to tolerate loud noises due to his traumatic ear 
injuries.  However, the examiner opined that the veteran's 
life had been significantly impacted not only by his physical 
problems, but by his depression and that it was not beyond 
belief that the veteran's depression had caused significant 
deterioration in his marital life and his ability to carry on 
a job and to maintain a relationship with his children.  

The veteran was afforded a VA audiogram in December 1998 at 
which time he presented with complaints of hearing loss and 
tinnitus.  An audiological examination revealed the following 
pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
AVE
RIGHT
50
40
30
35
39
LEFT
35
30
40
50
39

The veteran had speech recognition of 94 percent in the right 
ear and 90 percent in the left ear.  He was diagnosed with 
mild, mixed hearing loss. 

In a July 1999 Notice of Disagreement, the veteran alleged 
that he experienced near constant drainage in his right ear 
as a result of his chronic otitis media.  Also, in July 1999, 
the veteran underwent another audiological examination with 
Professional Hearing Services.  Examination revealed abnormal 
tympanic membranes and findings were consistent with 
perforation of the left tympanic membrane.  He was diagnosed 
with moderately severe to profound mixed hearing loss in the 
right ear and mild to moderate primarily conductive hearing 
loss in the left ear.
The veteran was seen for a VA ENT consult in July 1999, due 
to complaints of difficulty with hearing and chronic drainage 
of the right ear.  Examination revealed pus in the medial ear 
canal on the right with some granulation tissue and a 
probable cholesteatoma extending into the mastoid.  On the 
left there was a perforation in the drum, but there was no 
active drainage.  Diagnosis was chronic eustachian tube 
dysfunction and chronic retraction of the right eardrum, 
which may have led to a cholesteatoma.  The physician stated 
that the veteran probably had a cholesteatoma of the right 
ear with chronic otitis media with suppuration.  He also had 
perforation of the left drum, without active drainage.  It 
was suggested that the veteran be considered for a revision 
tympanomastoidectomy on the right and at some point in the 
future possibly a myringoplasty on the left.  

The veteran was afforded a personal hearing at the RO in 
Fargo, North Dakota in December 1999.  At that time, he 
testified that he believed that he is entitled to a 
compensable disability evaluation for corda tympani due to 
symptoms including numbness and pain on the outside of his 
tongue, on the right side of his face, and drooping of the 
lip and eye.  He also complained of twitching of the cheek, 
which caused difficulty talking and caused the veteran to 
bite his tongue.  He stated that it often took a week to a 
week and a half for the paralysis and other symptoms to 
subside.  The hearing officer asked the veteran if he would 
agree to attend a VA neurological examination to discern the 
severity of his corda tympani.  The veteran indicated that he 
would not attend a VA examination in either the Fargo, North 
Dakota or the Minneapolis, Minnesota region because he was 
involved in a lawsuit pending against a VA physician in the 
region and because he had been advised that he would receive 
"shoddy" treatment at a VA medical facility.  The veteran 
advised the RO that he would submit a private treatment 
record regarding the severity of his corda tympani within 60 
days of the hearing.  

With regard to his claim for a compensable disability 
evaluation for hearing loss, the veteran indicated that there 
was a discrepancy between VA and private audiological 
examinations and that he frequently could not hear with his 
left ear when it was draining.  The veteran again advised the 
hearing officer that he would be unwilling to undergo a VA 
audiological examination at a VA medical facility to assess 
the severity of his current hearing loss.  The veteran 
indicated that he did not trust VA physicians based on his 
past experience with VA physicians and medical facilities.  
The veteran also testified that he had severe otitis media.  
He indicated that his ears were always draining, that the 
infection never went away and that the drainage had a putrid 
smell.  

In a January 2000 statement, the veteran directed the RO to 
review a March 1982 treatment record and a December 1999 
letter from the North Dakota State Board of Medical Examiners 
in support of his claims.  The March 1982 treatment record to 
which the veteran has referred is actually a January 1982 VA 
hospitalization record.  As previously discussed, this record 
reflects diagnoses of chronic otitis media with hearing loss, 
dizziness, foul smelling drainage and a statement indicating 
that the veteran's employability was severely limited by his 
hearing loss and associated disabilities.  He was also shown 
to have severe impairment of emotional function due to 
depression.  The December 1999 letter from the North Dakota 
State Board of Medical Examiners indicated that the 
circumstances surrounding the veteran's lawsuit against a VA 
medical physician warranted formal disciplinary proceedings 
against the physician.  

Otitis media

The veteran claims that he is entitled to a disability 
evaluation in excess of 10 percent for otitis media.  In the 
June 1999 rating decision, the RO continued a 10 percent 
disability evaluation for otitis media pursuant to 38 C.F.R. 
§ 4.87, Diagnostic Code (DC) 6200.  The Board observes that 
during the pendency of the veteran's appeal, certain 
regulatory changes were recently made to the criteria for 
evaluating ear disabilities, including otitis media as well 
as hearing loss.  See 38 C.F.R. § 4.86 (2000); see also 64 
Fed. Reg. 25202- 25210 (1999).

Prior to June 10, 1999, DC 6200 provided for a 10 percent 
disability evaluation (the maximum evaluation allowed), for 
chronic suppurative otitis media, during the continuance of 
the suppurative process.  38 C.F.R. § 4.87a, DC 6200 (1998).  
Any rating was to be combined with ratings for loss of 
hearing.  Id.  
Under the new criteria, effective June 10, 1999, a 10 percent 
disability evaluation (the maximum evaluation allowed), is 
awarded for chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination), during suppuration, or 
with aural polyps.  38 C.F.R. § 4.87, DC 6200 (2000).  
Evaluations of hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of the skull, are to be assigned separately.  

In this case, the evidence shows that the veteran has 
experienced difficulty with chronic otitis media manifested 
by drainage, hearing loss and some dizziness as documented in 
January 1982, January 1984 and July 1999.  The veteran is 
already receiving the highest schedular evaluation under both 
the former and the revised diagnostic code.  Therefore, the 
Board has considered whether an evaluation in excess of 10 
percent may be warranted under any other potentially 
applicable diagnostic codes.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In this regard, the Board notes that 
other diagnostic codes which relate to the ears that provide 
for a rating in excess of 10 percent are Diagnostic Codes 
6204, 6205, and 6207.  These code sections require the 
presence of dizziness (6204), Meniere's syndrome (6205) or 
loss of auricle (6207).  While it has been indicated that the 
veteran may have some vestibular dysfunction which would 
warrant a rating under DC 6204, the veteran has not been 
diagnosed with the same and an evaluation under DC 6204 is 
not warranted.  Further, there is no evidence to show that 
the veteran has been diagnosed with Meniere's syndrome or 
loss of auricle.  Therefore, a higher evaluation under these 
diagnostic codes is not warranted.

The only higher evaluation available to the veteran for 
otitis media would be based on a finding that this case 
presented an exceptional or unusual disability picture that 
may be referred for extra-schedular evaluation.  See 38 
C.F.R. § 3.321(b)(1) (2000).  
An extraschedular evaluation is warranted where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  In January 1982, a VA physician indicated that 
the veteran's employability was severely limited by his 
hearing loss and associated disabilities.  In November 1998, 
the veteran advised a VA examiner that he stopped working in 
1982 secondary to his inability to stand and his inability to 
tolerate loud noises due to his traumatic ear injuries.  
However, that examiner stated that the veteran's life had 
been significantly impacted by his physical problems as well 
as his depression.  Thus, while there is some evidence that 
the veteran's otitis media has affected his ability to work, 
there is no indication that this disability alone has 
resulted in marked interference with employment.  Further, 
the veteran has been hospitalized for otitis media on one 
occasion since January 1982.  Thus, the Board concludes that 
this does not constitute frequent periods of hospitalization 
so as to warrant the assignment of an extra-schedular 
evaluation for otitis media.  Therefore, the veteran's claim 
must be denied.   

Bilateral hearing loss

The veteran also claims entitlement to a compensable 
disability evaluation for bilateral hearing loss.  During the 
pendency of the veteran's appeal, the criteria for rating 
defective hearing were revised.  As previously indicated, 
when a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies.  Karnas, 1 Vet. App. at 313.  In 
this case, the amendment at issue altered regulations 
applicable to claimants who suffer from more profound 
deafness and while the Board has considered these amended 
regulations, they are not more beneficial to the veteran 
under the facts presented by this case.  See 64 Fed. Reg. 90, 
25202-25210 (1999).  

Disability evaluations for hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests, in conjunction with the average hearing 
threshold level, as measured by pure tone audiometry tests in 
the frequencies 500, 1,000, 2,000, 3,000, and 4,000 cycles 
per second.  The revised rating schedule establishes 11 
auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85 (2000).  The degree of disability 
resulting from service-connected defective hearing is 
mechanically determined by applying the numeric designations 
assigned to the rating schedule after audiometric evaluations 
are conducted.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Results of the evaluations are analyzed using 
the tables contained in 38 C.F.R. § 4.85, Diagnostic Code 
(DC) 6100 (2000).  VA audiological examinations are conducted 
using controlled speech discrimination and pure tone 
audiometry tests.

The vertical lines in Table VI represent nine categories of 
the percentage of discrimination based on the controlled 
speech discrimination test.  The horizontal columns in Table 
VI represent nine categories of decibel loss based on the 
pure tone audiometry test.  The numeric designation of 
impaired hearing (Levels I through XI) is determined for each 
ear by intersecting the vertical row appropriate for the 
percentage of discrimination and the horizontal column 
appropriate to the pure tone decibel loss.  See 38 C.F.R. §§ 
4.85(h), 4.87 (2000).  The percentage evaluation is found 
from Table VII by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  See 38 C.F.R. §§ 4.85(b), 4.87.

Effective June 10, 1999, regulatory changes were made to that 
portion of the rating schedule pertaining to diseases of the 
ear.  These changes affected the criteria for evaluating 
hearing loss.  The method described above using Tables VI and 
VII was not amended.  However, 38 C.F.R. § 4.86, which 
addresses rating exceptional patterns of hearing impairment 
was amended.  Section 4.86 now provides that:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIA, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  

(b) When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIA, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will then be evaluated 
separately.  

In this case, in the June 1999 rating decision, the RO 
continued a noncompensable disability evaluation for 
bilateral hearing loss pursuant to DC 6100.  The most recent 
evidence of record is a December 1998 VA audiogram report.  A 
review of the results of this audiological examination 
establish that the veteran has Level I hearing acuity in his 
right ear and Level II hearing acuity in his left ear.  See 
38 C.F.R. § 4.85, Table VI.  Applying these numeric 
designations to DC 6100, Table VII yields a noncompensable 
disability evaluation.  Thus, the evidence of record does not 
support the assignment of a compensable disability evaluation 
for bilateral hearing loss and the veteran's claim must be 
denied.  

In reaching this decision, the Board acknowledges the 
veteran's argument that there is a discrepancy between VA and 
private treatment records with regard to the severity of his 
hearing loss.  The Board has considered all the evidence of 
record and finds that the December 1998 VA examination report 
includes all the required findings for rating the veteran's 
hearing loss.  The private medical evidence provides some but 
not all the criteria and accordingly the Board has relied on 
the VA evidence for rating the veteran's disability.  
Further, during a December 1999 personal hearing, the hearing 
officer offered to afford the veteran a current VA 
audiological examination to assess the severity of his 
hearing loss.  The veteran indicated that he would not appear 
for such an examination and therefore, the Board has 
evaluated the veteran's claim based on the evidence of 
record.

Again, in reaching this decision, the Board has considered 
whether the veteran would be entitled to a higher evaluation 
based on a finding that this case presented an exceptional or 
unusual disability picture that may be referred for extra-
schedular evaluation.  See 38 C.F.R. § 3.321(b)(1) (2000).  
The evidence does not show that the veteran's hearing loss 
alone has resulted in marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  There is 
evidence that the veteran also suffers from depression which 
has impacted his ability to maintain employment and the 
veteran has been treated for various disorders during 
hospitalizations, not just bilateral hearing loss.  Further, 
as indicated, the veteran has refused additional VA 
evaluation to determine the current severity of his service-
connected hearing loss.  Accordingly, the Board concludes 
that the veteran is not entitled to a higher disability 
evaluation for bilateral hearing loss on an extra-schedular 
basis.  

Paralysis of corda tympani

The veteran also claims entitlement to a compensable 
disability evaluation for paralysis of corda tympani pursuant 
to 38 C.F.R. §§ 4.124, 4.124a, DC 8207.  DC 8207 sets forth 
the criteria for evaluating paralysis of the seventh (facial) 
cranial nerve.  Disability ratings for nerve impairment are 
based on the proportion of impairment of motor, sensory, or 
mental function.  See 38 C.F.R. § 4.120 (2000).  The 
disability ratings for cranial nerve impairment are based on 
whether there is complete or incomplete paralysis of the 
particular nerve.  See 38 C.F.R. § 4.124a, Diseases of the 
Cranial Nerves (2000). The ratings for cranial nerve 
impairment are for unilateral involvement.  See 38 C.F.R. § 
4.124a, Diseases of the Cranial Nerves (2000).  Under DC 
8207, complete paralysis of the seventh facial cranial nerve 
warrants a 30 percent evaluation.  Incomplete severe 
paralysis of the seventh facial cranial nerve warrants a 20 
percent evaluation.  Incomplete moderate paralysis of the 
facial cranial nerve warrants a 10 percent evaluation.  
Evaluation is noted to be dependent on relative loss of 
innervation of facial muscles.

Other pertinent regulations provide that neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum rating equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (2000).  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  See nerve involved 
for diagnostic code number and rating.  Tic douloureux, or 
trifacial neuralgia, may be rated up to complete paralysis of 
the affected nerve.  See 38 C.F.R. § 4.124.

In this case, the Board acknowledges that the evidence of 
record with regard to the severity of the veteran's service-
connected paralysis of corda tympani is limited.  However, 
during a December 1999 hearing at the RO, the hearing officer 
offered to have the veteran scheduled for a VA neurological 
examination to help assess the current severity of the 
veteran's disability.  As previously stated, the veteran 
indicated that he would not attend VA examinations at VA 
medical facilities in Fargo, North Dakota or Minneapolis, 
Minnesota because of his pending lawsuit against a VA 
physician in that region.  Additionally, he indicated that he 
had been advised that he would receive shoddy treatment at a 
VA medical facility and therefore he would submit his own 
private treatment records regarding the severity of his corda 
tympani within 60 days of the hearing.  The veteran failed to 
submit such evidence and he did not contact the RO to request 
additional time to submit such evidence.  Accordingly, the 
Board will proceed with the adjudication of this portion of 
the veteran's appeal based on the limited evidence of record.    

In January 1982 the veteran reported that he underwent an 
exploratory tympantomy in 1978.  During this procedure, the 
veteran's chorda tympani was removed.  The veteran indicated 
that he experienced some partial loss of sensation on the 
right side of his tongue, cheek, face and lower lip on the 
right side.  During the December 1999 personal hearing, the 
veteran indicated that he experienced numbness and pain on 
the outside of his tongue and on the right side of his face.  
He also indicated that he had drooping of the lip and eye and 
he complained of twitching of his cheek, which caused 
difficulty talking and caused him to bite his tongue.  The 
record reveals that the veteran was initially granted service 
connection for paralysis of the corda tympani because he 
suffered from mild numbness of the tongue after undergoing 
removal of the right corda tympani during surgery.  As there 
is no objective evidence of record to establish that the 
veteran currently has additional symptomatology or impairment 
of the corda tympani, the veteran's request for a compensable 
disability evaluation must be denied.  

The Board has also considered whether the veteran is entitled 
to a compensable disability evaluation on an extra-schedular 
basis.  The evidence does not show that paralysis of the 
corda tympani in and of itself, has resulted in marked 
interference of employment or frequent periods of 
hospitalization.  Therefore, there is no basis upon which to 
grant an extra-schedular evaluation for paralysis of the 
corda tympani.  See 38 C.F.R. § 3.321(b)(1).  Should the 
veteran obtain additional evidence to support his claim, he 
is free to submit the same at any time and a request for a 
compensable disability evaluation will be considered. 


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for otitis media is denied.

Entitlement to a compensable disability evaluation for 
bilateral hearing loss is denied.

Entitlement to a compensable disability evaluation for 
paralysis of the corda tympani is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

